DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 653 068 to Cattaneo.
Regarding claim 1, Cattaneo ‘068 discloses an attachment for furniture feet adjustable in height with respect to a piece of furniture, comprising: a body 34 provided with a seat 40 adapted to firmly receive an upper end of a foot 35 adjustable in height; and four pass-through openings 43/43’/49/49’ for the passage of a maneuvering tool U of an adjustment mechanism of at least one additional foot 35 adjustable in height, said openings being arranged at 90° with respect to each other and lying along two symmetry axes, orthogonal to each other, of said body 34 (Fig. 24).  


    PNG
    media_image1.png
    263
    222
    media_image1.png
    Greyscale

Regarding claim 3, Cattaneo ‘068 discloses wherein said four pass-through openings 43/43’/49/49’ are provided with countersinks for the passage of a tip of the maneuvering tool (Figs. 11, 13 and 24).  
Regarding claim 4, Cattaneo ‘068 discloses wherein said body has hooking and fixing elements to a bottom 32 of the furniture 30 (Fig. 2).  
Regarding claim 5, Cattaneo ‘068 discloses wherein said hooking and fixing elements are defined by an expansion plug, arranged according to an axis of the bottom (col. 3, para 22, Fig. 2).  
Regarding claim 6, Cattaneo ‘068 discloses wherein said hooking and fixing elements are defined by four pass through holes 33 configured to receive screws or other fixing elements to the bottom 32 of the furniture 30 (Fig. 1).  
Regarding claim 7, Cattaneo ‘068 discloses wherein said body 34 has a square-shaped, circular, or round cross-section (col. 3, para 21, line 3). 
 Regarding claim 12, Cattaneo ‘068 discloses wherein said body 34 is a single front/rear, right/left piece adapted to receive front/rear, right/left feet.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 653 068 to Cattaneo.
Regarding claim 8, Cattaneo ‘068 discloses wherein said body is made of a plastic (col. 3, para 21, line 2) material and for that body to be produced by molding is obvious and well known in the art because it allows for high efficiency and fast production.  
Further, molding could be plastic injection molding since Cattaneo ‘068 teaches that the body is made of plastic material.  There are several good reasons that plastic injection molding is known as the most common and most efficient form of molding, such as: Complex Part Design; Enhanced Strength; Flexibility- Material and Color; Reduced Waste; and Low Labor Costs.  The examiner therefore submits it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use molding , even injection molding, to produce the body for high efficiency and fast product as well as any of the above listed reasons.
Regarding claim 9, Cattaneo ‘068 discloses wherein said flange is a shaped flange provided with four corners arranged as the upper layer or surface of the body of the attachment.  See below annotated figure.

    PNG
    media_image2.png
    258
    290
    media_image2.png
    Greyscale

Regarding claim 10, Cattaneo ‘068 discloses wherein said shaped flanges each having arched linear sections or ends and a straight section between each arched end.  The examiner submits that making the flanges integral to form on flange extending from the taught square body would in fact form a single flange with arched linear sections or ends (noting the ends are shown as arced) alternating with straight sections arranged to form said corners – noting that the arched ends would obviously form the corners of the taught square device).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a single flange rather than one flange with the arched ends surround the corners of the taught square body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Regarding claim 11, Cattaneo ‘068 discloses wherein said body could be square (col. 3, para 21, line 3) and thus a square body would have four identical sides, such sides could favor a correct positioning thereof depending on the user.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes flanges on the bottom surface of furniture as well as leveling devices, one of which includes a leveling device with a flange.  The examiner could use any one of these references in subsequent office actions depending on how the claims are amended.  The list is as follows: 20180368574-A1 OR US-20070205342-A1 OR US-20190003505-A1 OR US-20040074096-A1OR US-5398620-A OR US-4991805-A OR US-10638839-B2 OR US-6892435-B2 OR WO-2005115199-A1 OR EP-1211429 OR EP-2839761.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA E MILLNER/Primary Examiner, Art Unit 3632